Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 1 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 2 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 3 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 4 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 5 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 6 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 7 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 8 of 17
Case 19-82798-CRJ11   Doc 81     Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                               Document      Page 9 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 10 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 11 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 12 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 13 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 14 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 15 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 16 of 17
Case 19-82798-CRJ11   Doc 81 Filed 02/03/20 Entered 02/03/20 14:25:51   Desc Main
                            Document    Page 17 of 17
